Citation Nr: 0726617	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1. Entitlement to service connection for hypertension claimed 
as secondary to the service-connected diabetes mellitus, Type 
II.  

2.  Entitlement to service connection for neuropathy of the 
lower extremities claimed as secondary to the service-
connected diabetes mellitus, Type II.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating decision.  

The veteran testified at videoconference hearing before the 
undersigned Veterans Law Judge in January 2007.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated hypertension is not shown to 
have been caused or aggravated by his service-connected 
diabetes mellitus.  

3.  The veteran is not shown to have neuropathy including as 
involving the lower extremities that was caused or aggravated 
by his service-connected diabetes mellitus.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension is 
not proximately due to or the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006);  38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2006).  

2.  The veteran does not have a disability manifested by 
neuropathy including any involving the lower extremities that 
is proximately due to or the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006);  38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2005, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to compensation benefits the evidence must show 
credible supporting evidence of a disease or injury that 
began in or was made worse during service, or that there was 
an event in service which caused injury or disease; a current 
physical or mental disability; and a relationship between the 
current disability and an injury, disease or event in 
service.  

The veteran was afforded time to respond before the RO issued 
the October 2005 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The April 2005 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.   

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claim for secondary service 
connection and of the evidence of record.  The Board finds 
that he has accordingly been constructively invited to give 
VA all the relevant evidence in his possession not already of 
record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the April 2005 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA medical examination in August 
2005.  

The veteran testified before the undersigned Veterans Law 
Judge in January 2007. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with appellate review.   




II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.  


Service connection for hypertension secondary to service-
connected diabetes mellitus

The veteran testified at the recent hearing that his 
hypertension was due to the service-connected diabetes 
mellitus.  He reported being diagnosed with both hypertension 
and diabetes mellitus at his VA Agent Orange examination in 
October 2004.  

The veteran had a VA medical examination in August 2005 when 
he was noted to have hypertension.  However, it was not 
secondary to his service-connected diabetes mellitus.  The VA 
examiner stated that diagnosed hypertension was not related 
to his diabetes mellitus, especially since the veteran had 
had diabetes mellitus for such a short time that he could not 
have developed any complications.  

The VA examiner opined the veteran had isolated hypertension 
that was not caused or aggravated by his diabetes mellitus.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

After careful review of the evidentiary record, the Board 
finds that the veteran's hypertension is not shown to be 
causally related to his service-connected diabetes mellitus.  
Without medical nexus evidence establishing a connection 
between the current disability and the service-connected 
disability the claim of secondary service connection must be 
denied.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998).  

As the evidence is shown to preponderate against the claim, 
the Board finds that service connection for hypertension as 
secondary to his service-connected diabetes mellitus must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Service connection for neuropathy as secondary to service-
connected diabetes mellitus

The veteran asserts that he currently experiences neuropathy 
as a manifestation of the service-connected diabetes 
mellitus.  

The veteran had a VA examination in August 2005 that 
identified complaints of numbness in his finger tips in cold 
weather that lasted up to 30 minutes at a time and aching of 
his feet if he slept a certain way.  

The VA examiner stated that the veteran's neuropathy had had 
a gradual, chronic onset and had not received treatment.  The 
VA examiner stated that the neuropathy was not caused by or a 
result of his service-connected diabetes mellitus.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

After careful review of the VA examination and testimony, the 
Board finds that the claimed neuropathy is not shown to have 
been caused or aggravated by the service-connected diabetes 
mellitus.  

Significantly, there is of record no medical evidence that 
supports the veteran's lay assertions concerning a causal 
relationship between the claimed neuropathy and any service-
connected disability.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998).  

As a preponderance of the evidence is against the claim, the 
Board finds that the claim of secondary service connection 
for neuropathy must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for hypertension as secondary to the 
service-connected diabetes mellitus is denied.  

Service connection for neuropathy of the lower extremities as 
secondary to service-connected diabetes mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


